Name: Commission Regulation (EEC) No 1988/79 of 7 September 1979 making imports into Italy of yarn of synthetic textile fibres originating in Taiwan subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/8 Official Journal of the European Communities 11 . 9 . 79 COMMISSION REGULATION (EEC) No 1988/79 of 7 September 1979 making imports into Italy of yarn of synthetic textile fibres originating in Taiwan subject to quantitative limitation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 31 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for importation into the Community of textile products originating in Taiwan (2 ), Whereas quantitative limits have already been esta ­ blished between the Community and certain third countries in respect of yarn of synthetic textile fibres ; Whereas since 1 January 1979 imports into Italy of the product in question , originating in Taiwan , have increased sharply and substantially ; Whereas rapid growth of imports of synthetic fibre yarns originating in Taiwan could cause serious damage to Community producers ; Whereas Commission Regulation (EEC) No 3020/77 introduced autonomous arrangements for imports of textile products originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions under which new quantitative limits may be fixed ; Whereas imports of yarn of synthetic textile fibres originating in Taiwan have far exceeded the percen ­ tages set by Article 3 of Regulation (EEC) No 3020/77 ; Whereas a quantitative limit should therefore be fixed for the period 1 January 1979 to 31 December 1982 for imports of yarn of synthetic textile fibres falling within category 41 and originating in Taiwan , HAS ADOPTED THIS REGULATION : Article 1 For the years 1979 , 1980 , 1981 and 1982, the importa ­ tions into Italy of yarn of synthetic textile fibres (NIMEXE codes 51.01-05 , 07, 08 , 09 , 11 , 13 , 16, 18 , 21 , 23 , 26, 28 , 32, 34, 38 , 42, 44 , 48 ) originating in Taiwan shall be subject to the quantitative quotas set out in the Annex hereto . Article 2 The provisions of Commission Regulation (EEC) No 3020/77 , and in particular those relating to the administration of quantitative limits , shall apply in respect of the quantitative limits established by virtue of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 357, 31 . 12 . 1977, p . 51 . (2 ) OJ No L 39 , 9 . 2 . 1978 , p . 1 . 11 . 9 . 79 Official Journal of the European Communities No L 229/9 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Unit Member States Annual quantity 1979 1980 1981 1982 41 ex 51.01 A 51.01-05, 07, 08 , 09, 11 , 13 , 16, 18 , 21 , 23 , 26, 28 , 32, 34, 38 , 42, 44, 48 A. Yarn of synthetic textile fibres : Yam of synthetic textile fibres (contin ­ uous) not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Tonnes I 550 583 618 655